     Case 2:20-cv-01787-WBS-AC Document 25 Filed 06/11/21 Page 1 of 2


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   RAYMON SELLERS,                      NO.   2:20-cv-01787-WBS-AC
13                   Plaintiff,

14        v.                              ORDER REFERRING CASE TO VDRP AND
                                          STAYING PROCEEDINGS
15   DERRICK STEVENS dba
     STAGECOACH RESTAURANT, et
16   al.,

17                   Defendant.

18

19                                ----oo0oo----

20              The court has determined that this case is appropriate

21   for an early settlement conference and will refer the action to

22   the court’s Voluntary Dispute Resolution Program (“VDRP”).

23              IT IS THEREFORE ORDERED that:

24              1.      Within fourteen (14) days of this Order, the

25   parties shall contact the court’s VDRP administrator, Sujean

26   Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the

27   process of selecting an appropriate neutral.        The parties shall

28   carefully review and comply with Local Rule 271, which outlines
                                         1
     Case 2:20-cv-01787-WBS-AC Document 25 Filed 06/11/21 Page 2 of 2


1    the specifications and requirements of the VDRP.

2                2.    Any party that objects to this referral to the

3    VDRP shall file its objections within seven (7) days of this

4    Order.     Such objections shall clearly outline why that party

5    believes that the action is not appropriate for referral to the

6    VDRP.

7                3.    To avoid the unnecessary expenditure of costs and

8    attorneys’ fees, this action is hereby stayed to provide the

9    parties time to complete the VDRP session.        No later than five

10   (5) days after completion of the VDRP session, the parties shall

11   file a joint statement indicating whether a settlement was

12   reached.

13               4.    The parties shall complete the VDRP session no

14   later than August 27, 2021.      The court hereby resets the Status

15   (Pretrial Scheduling) Conference for September 27, 2021.           If a

16   settlement is not reached through VDRP, the parties shall submit

17   an Amended Joint Status Report no later than September 13, 2021.

18               IT IS SO ORDERED.

19   Dated:   June 10, 2021

20
21

22

23

24

25

26
27

28
                                         2
